Luke, J.
The accused was convicted of gaming, and moved for a new trial upon the usual general grounds only. There was evidence tending to show that a number of persons were seen playing and betting for money at a game played with cards in one corner of a pool-room; that the accused was there temporarily in charge of the room; that the game was reported to certain arresting officers, who immediately raided the place, finding the accused "on his knees, in a bunch of about ten negroes, all of whom jumped up and tried to run ” upon the appearance of the officers; that upon a piece of a bench, around which the accused and those with him had been found kneeling, there was also found a deck of playing cards and one dollar and five cents in money; that upon being arrested the accused asked for and obtained permission to close up the room before being carried to prison; and that, upon then going to the rear door for the ostensible purpose of closing it, he leaped out and escaped, and about one month later was rearrested. The officers did not see any money or cards in the hands of any of the players. A witness for the accused testified that he (the witness) was taking part in the game, and that the accused was " ringing up balls on a pool table.”
The evidence presented a question for the jury, and their finding, approved by the trial judge, will not he disturbed by this court. See Hall v. State, 12 Ga. App. 571 (77 S. E. 893).

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.